Citation Nr: 1024269	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder manifested by a heart murmur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

According to the DD Form 214, Report of Separation from the 
Armed Forces of the United States (DD 214), and subsequent 
information obtained from the National Personnel Records 
Center (NPRC), the Veteran served on active military duty 
with the United States Air Force from March 1952 to March 
1956, including service in Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Specifically, in that decision, the RO denied 
the issue of service connection for a cardiovascular disorder 
manifested by a heart murmur.

In May 2006, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the proceeding has 
been associated with the claims folder.

In June 2007 and April 2009, the Board remanded the issue on 
appeal to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for further evidentiary development and due 
process requirements.  Following a continued denial of the 
Veteran's appeal in January 2010, the AMC returned his case 
to the Board for further appellate review.  The Veteran's 
appeal has been advanced on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The heightened duty to assist the Veteran with respect to 
the processing of his claim due to the unavailability and 
presumed destruction of his service treatment records and 
personnel records in the 1973 fire at the National Personnel 
Records Center (NPRC) has been fully satisfied.  Any further 
efforts to obtain those government or alternative records 
would be futile.

2.  The Veteran's cardiovascular disorder was not first shown 
until many years after service, and there is no competent or 
credible evidence that indicates that this cardiovascular 
disorder is related to, or otherwise had its onset in, 
service.  


CONCLUSION OF LAW

A cardiovascular disorder manifested by a heart murmur was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In correspondence dated and received in February 2002, the 
Veteran acknowledged that VA had notified him of the 
information and evidence that was needed to substantiate his 
claim for service connection for a cardiovascular disorder, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  The means by 
which this notice was provided is not described in the signed 
statement, but it is assumed, based on the Veteran's 
acknowledgement, that the notice was provided.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Moreover, additional 
VCAA notice letters were sent in April 2004 and September 
2007.  Notice of the five elements of a service-connection 
claim, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was provided in April 2006 and 
September 2007.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, although notice of the Dingess requirements was 
after the October 2003 RO decision that is the subject of the 
current appeal, the claim was readjudicated by way of a 
November 2008 Supplemental Statement of the Case, thereby 
correcting the timing defect.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been fully satisfied as to both timing and content.

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran.  
Indeed, all efforts to obtain the Veteran's service treatment 
records have been exhausted, but they unfortunately appear to 
have been destroyed, as further discussed below.  Further, 
post-service and contemporaneous VA treatment records are 
unavailable and additional efforts to obtain them would be 
futile.  

In February 2008, a coach at the RO provided a memorandum 
which details the actions taken to obtain treatment records 
from the Dallas, Texas, VA Medical Center (VAMC) for the 
period March 1956 to December 2001, and concludes with a 
formal finding that the records are unavailable.  Given the 
unavailability of these records for reported treatment 
received, the Board finds that any further efforts to obtain 
them would be futile.  In that regard, the Board further 
observes that the record includes an original "Record of 
Hospitalization" form from the Boston, VA Medical Center, 
that was date stamped as received by the Boston, 
Massachusetts, RO, in July 1958, and that reflects that 
treatment was received by the Veteran for an unrelated 
condition (abscess of the lower neck).  This form lists the 
Veteran's then current address as being in Revere, 
Massachusetts, which calls into question the report of him 
having received treatment during the same general period of 
time at the Dallas VAMC given the great distances between 
Boston and Dallas and his then contemporaneous address in 
Massachusetts.  Accordingly, while the Veteran has clearly 
been receiving treatment at the Dallas and Ft. Worth VAMCs 
since the early 2000's, it appears that the reason why some 
of the oldest records from the Dallas VAMC may be unavailable 
is that such records do not date back to the 1950s in the 
first place.  In any event, all efforts to obtain any 
additional VA records have been exhausted and further efforts 
would be futile.  

Additionally concerning missing records, the Board notes that 
the Veteran's service treatment records and personnel records 
are unavailable and presumed destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  In cases 
involving missing or unavailable service treatment records, 
VA is under a heightened duty to assist the Veteran with 
respect to the processing of his claim.  VA's heightened duty 
consists of "consider[ing] the applicability of the benefit 
of the doubt rule, . . . assist[ing] the claimant in 
developing the claim, and . . . explain[ing] its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In conjunction with 
this heightened duty to assist, the RO sent the Veteran a 
letter in September 2007 that informed him of his opportunity 
to submit alternative sources in place of his missing service 
treatment records.  See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1MR, Part III, Subpart iii, Chapter 2, Section E at 27.

In August 2008, a coach at the RO provided a memorandum which 
details the actions taken to obtain the Veteran's service 
treatment records, including sick/morning reports, and 
personnel records, and concludes with a formal finding that 
the records are unavailable.  The RO informed the Veteran of 
the unsuccessful efforts to find his service and VA treatment 
records, as well as his personnel records, in October 2008.  
Further, the RO requested that the Veteran send any pertinent 
records, including any additional service medical documents 
that he might have in his possession.  See the September 2007 
VCAA letter.  In October 2008, the Veteran responded that he 
did not have any additional service treatment records to 
submit.

Given the above, the Board finds that there has been 
substantial compliance with its June 2007 remand 
instructions, and that no further efforts to obtain the 
missing service treatment and personnel records is necessary 
because such efforts would be futile.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (finding that a remand by the 
Board confers on the appellant the right to compliance with 
the remand orders).

The Board remanded this claim for development a second time 
in April 2009.  The sole purpose of that remand was to 
attempt to get identified private medical evidence, 
specifically records from a "Dr. Richardson," a physician 
of "internal medicine."  Pursuant to correspondence from 
the AMC, the Veteran, in August 2009, provided an 
authorization for records from Dr. Richardson.  Based on this 
authorization, VA requested records from Dr. Richardson in 
September 2009; however, the letter was returned as 
undeliverable.  Later that month, a letter was sent to the 
Veteran seeking a current address for Dr. Richardson.  In 
October 2009, the Veteran provided an authorization form for 
a "Dr. Richard Hutcheson."  In November 2009, VA received 
treatment records from Dr. Hutcheson from June 1989 to June 
2001.  Based on the foregoing, the Board finds that there has 
been substantial compliance with its April 2009 remand 
instructions based on the Veteran's clarification of the 
correct name of private doctor from whom VA needed to obtain 
his treatment records, and then the obtainment of the records 
from that doctor.  See Stegall.  

There does not appear to be any available records relevant to 
the issue here on appeal that have not already been obtained 
and associated with the Veteran's claims file.  The Veteran 
testified before the Board in May 2006, and the Board has 
given close and thoughtful attention to his testimony, 
especially given the lack of contemporaneous medical records.  
However, under the circumstances of this case, additional 
efforts to assist the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Moreover, as to the missing or 
unavailable service treatment and personnel records, as well 
as the Dallas VAMC records, the Board finds that any further 
efforts to obtain these missing government records would be 
futile, as documented by the extensive efforts of record to 
obtain these records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The third prong, which requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

The Board finds that an examination is not required in this 
case, even in view of the missing service records.  The 
Veteran does have a currently diagnosed disability of the 
heart.  However, even accepting that the Veteran was 
diagnosed with a heart murmur in service in 1952 as alleged, 
there is still no indication that it "may be" associated 
with any current cardiovascular disability.  The Veteran has 
denied ever being told by a physician that his heart 
condition is related to service.  See Hearing transcript (T.) 
at 16.  The Veteran acknowledges that he did not experience 
any relevant symptoms until nearly 24 years after service, 
with the earliest date being in 1980, when he began having 
shortness of breath on exertion and was sent for a stress 
test, and there is no medical evidence of record showing that 
any current cardiovascular disability may possibly be related 
to his period of military service.  Accordingly, the Board 
concludes that the low threshold that must be met before an 
examination or opinion is required to be obtained has not 
been met here.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 
3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran contends that his current heart disability is 
related to a heart murmur diagnosed in service in 1952.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service. 38 C.F.R. § 3.303(d).  
Certain chronic diseases, such as cardiovascular disease, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In order to establish service connection for a claimed 
disorder, a Veteran must show:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Upon review of the evidence, the Board recognizes that the 
Veteran has a current heart disability.  Indeed, VA medical 
records reflect various cardiovascular diagnoses, including 
coronary artery disease, arteriosclerotic heart disease, and 
aortic sclerosis with mild-to-moderate aortic stenosis.  

Under the second Shedden element, the evidence also must show 
in-service incurrence or aggravation of a disease or injury.  
As the Veteran's service treatment records are unavailable, 
the Board has applied the benefit of the doubt doctrine in 
the Veteran's favor and accepts, for the purpose of this 
decision, the Veteran's testimony regarding being diagnosed 
with a heart murmur during service.  

Regarding the third element, there simply is no medical 
evidence providing a link, including even a tenuous link, 
between the Veteran's current heart disabilities and his 
period of military service.  The Veteran has denied ever 
being told by a medical physician that his current 
cardiovascular problems are related to military service or a 
heart murmur diagnosed therein.  T. at 16.   Post-service, 
the medical evidence shows an actual diagnosis of chest pain 
in November 1989.  This is the first clinical evidence of any 
heart problems in the claims file.  During the May 2006 
hearing, the Veteran testified that he began experiencing 
shortness of breath on exertion and chest pain 10 years prior 
to his first heart surgery in 1991, in the "early 80's."  
T. at 15.  The Board notes that even if January 1980 was 
taken as the initial date of the Veteran's cardiovascular 
complaints/symptoms, this is nearly 24 years after discharge 
from service.  In this regard, the U.S. Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  The Veteran has not alleged any 
cardiovascular symptoms prior to this.  As noted, he 
testified that his problems started in the "early 80's," 
which the Board has generously interpreted in his favor as 
being around January 1980.  Therefore, both the medical 
evidence and the Veteran's own statements do not show any 
complaints or objective indication of a cardiovascular 
disorder having existed until more than two decades after 
service, and with no relationship to service.  Further, based 
on this same evidence, there is no evidence of continuity of 
symptomatology between the cardiovascular disability and the 
period of service.  .  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  To the extent that he believes that any current 
cardiovascular disability is related to a heart murmur 
diagnosed in service, the Veteran, as a layperson, is not 
competent to render an opinion regarding etiology as to a 
specific disability, as this requires specialized training 
and knowledge that the Veteran as a lay person does not 
possess.  Moreover, he has not reported that any clinician 
has told him that his current cardiovascular disability is 
related to his period of service, including a heart murmur, 
such that VA could contact that clinician for purposes of 
trying to obtain a competent opinion.  

Based on the above, the Board finds that the record shows 
current cardiovascular diagnoses, but there is no competent 
nexus between any of these disorders and service.  Since the 
preponderance of the evidence is overwhelmingly against the 
claim, the provisions of 38 U. S. C. A. 5107(b) regarding 
reasonable doubt are not applicable (even with respect to a 
fire-related case such as this one), and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In reaching this conclusion, the Board does note that it is 
highly unfortunate that the Veteran's service treatment and 
personnel records are not available due to the St. Louis 
Records Center fire in 1973.  If this Korean War era Veteran 
is able to obtain a favorable nexus medical opinion that 
relates his current cardiovascular disabilities to his period 
of service, including a heart murmur, he is encouraged to 
submit a claim to reopen with the regional office.  


ORDER

Entitlement to service connection for a cardiovascular 
disorder manifested by a heart murmur is denied.  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


